Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2014/0368766) in view of Won (US 2012/0228550), Bessho (US 2015/0323711) and Kitamura (US 5879586).
Re claim 1, Shibata teaches a display apparatus (Fig. 9 and 15, [0166-0177]), comprising: 
a first base substrate (3 in Fig. 9 and Fig. 1, [0167, 0086]); 
a partitioning wall pattern (9 in Fig. 9 and Fig. 1, [0167, 0130-0132]) between a first pixel area (8R in Fig. 9 and Fig. 1, [0167, 0086, 0091]) and a second pixel area (8G in Fig. 9 and Fig. 1, [0167, 0086, 0091]) and on the first base substrate (3 in Fig. 9 and Fig. 1, [0167, 0086]); 
a first color conversion pattern (4R in Fig. 9 and Fig. 1, [0167, 0086, 0089, 0091, 0099, 0104-0110]) in the first pixel area (8R in Fig. 9 and Fig. 1, [0167, 0086, 0091]) and comprising quantum dot particles and/or phosphor ([0086, 0089, 0091, 0099]); 
a first fluorine layer (the portion of 12 below the 8R/4R in Fig. 9 and Fig. 1, [0166, 0168]) directly on and covering the first color conversion pattern (4R in Fig. 9 and Fig. 1, [0167, 0086, 0089, 0091, 0099, 0104-0110]), and 
a second color conversion pattern (4G in Fig. 9 and Fig. 1, [0167, 0086, 0089, 0091, 0099, 0104-0110]) in the second pixel area (8G in Fig. 9 and Fig. 1, [0167, 0086, 0091]) and comprising quantum dot particles and/or phosphor ([0086, 0089, 0091, 0099]); and 
a second fluorine layer (the portion of 12 below the 8G/4G in Fig. 9 and Fig. 1, [0166, 0168]) on the second color conversion pattern (4G in Fig. 9 and Fig. 1, [0167, 0086, 0089, 0091, 0099, 0104-0110])
wherein an upper surface (Fig. 9) of at least one of the first and second fluorine layers (the portion of 12 below the 8R/4R or 8G/4G in Fig. 9 and Fig. 1, [0166, 0168]) is higher than (Fig. 9, the low surface of 12 in Fig. 9 is higher than the low surface of 9 in Fig. 9 after the 1C in Fig. 9 is rotated 180 degree) an upper surface of the partitioning wall pattern (9 in Fig. 9 and Fig. 1, [0167, 0130-0132]).
Shibata et al. teaches that the first fluorine layer (the portion of 12 below the 8R/4R in Fig. 9 and Fig. 1, [0166, 0168]) and the second fluorine layer (the portion of 12 below the 8G/4G in Fig. 9 and Fig. 1, [0166, 0168]) are a low refractive index layer made of a fluorine-based resin ([0168]), Shibata et al. does not explicitly point out that fluorine content of the first fluorine layer being higher than that of the first color conversion pattern, the second fluorine layer spaced apart from the first fluorine layer, a fluorine content of the second fluorine layer being higher than that of the second color conversion pattern.
Won teaches that (Table 1, Abs, Fig. 11-12, [0036, 0101-0102, 0113, 0115-0139]) fluorine content of a first color conversion pattern (Table 1, [0139, 0101-0102, 0113]) is 0 wt% (Table 1, Abs, [0115-0122, 0036]) or a small amount of about 0.75 wt% (Table 1, Abs, [0036, 0123- 0124]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements above as taught by Won for the system of Shibata such that in the system of Shibata, the fluorine content of the first color conversion pattern is 0 wt% or a small amount of about 0.75 wt%, therefore, fluorine content of the first fluorine layer being higher than that of the first color conversion pattern. The motivation is to provide a phosphor having high efficiency and higher emitting intensity (Won et al., [0086]).
Bessho teaches that (Fig. 12-14, [0265-0297]) a second fluorine layer (the portions of 101 corresponding to 53 in Fig. 13-14, [0238, 0165, 0275-0276]) spaced apart from a first fluorine layer (the portions of 101 corresponding to 52 in Fig. 13-14, [0238, 0165, 0275-0276]), and an upper surface of at least one of the first and second fluorine layers (the portions of 101 corresponding to 52 or 53 in Fig. 13-14, [0238, 0165, 0275-0276]) is higher than (Fig. 13-14, the left/right side surface of the portions of 101 corresponding to 52 or 53 in Fig. 13-14 is higher than the left/right side surface of 121/81 in Fig. 13-14 after the device 130/140 in Fig. 13-14 is rotated 90 degree) an upper surface of a partitioning wall pattern (the wall pattern corresponding to 121 and/or 81 in Fig. 13-14, Fig. 9, [0265].
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements above as taught by Bessho for the system of Shibata in view of Won such that in the system of Shibata in view of Won, the second fluorine layer is spaced apart from the first fluorine layer, and an upper surface of at least one of the first and second fluorine layers is higher than an upper surface of the partitioning wall pattern. The motivation is the contrast of a display can be improved (Bessho, [0275-0276]).
Kitamura teaches that the fluorine content of a second color conversion pattern (Col.3, Lines 46-61, Col. 7, Lines 31-46, Table. 2, Col. 7-20) is essentially zero (Table. 2, Col. 7-20, Col.3, Lines 46-61, Col. 7, Lines 31-46).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that the fluorine content of a second color conversion pattern is essentially zero as taught by Kitamura for the system of Shibata in view of Won and Bessho such that in the system of Shibata in view of Won and Bessho, the fluorine content of a second color conversion pattern is essentially zero, therefore fluorine content of the second fluorine layer being higher than that of the second color conversion pattern. The motivation is to obtain phosphor emitting high-luminance green light (Kitamura, Col.3, Lines 60-61, Col. 7, Lines 45-46).

Re claim 4, Shibata does not teach that a light blocking pattern overlapping with the partitioning wall pattern and comprising a light blocking material.
Bessho teaches that (Fig. 12-14, [0265-0297]) a light blocking pattern (111 in Fig. 14, [0278, 0252]) overlapping with the partitioning wall pattern (the wall pattern corresponding to 121 and/or 81 in Fig. 13-14, Fig. 9, [0265]) and comprising a light blocking material ([0252]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements above as taught by Bessho for the system of Shibata in view of Won, Bessho and Kitamura such that in the system of Shibata in view of Won, Bessho and Kitamura, a light blocking pattern overlapping with the partitioning wall pattern and comprising a light blocking material. The motivation is the contrast of a display can be improved (Bessho, [0252]).

Re claim 5, Shibata also teaches that a refractive index of the first fluorine layer (the portion of 12 below the 8R/4R in Fig. 9 and Fig. 1, [0166, 0168]) is lower (Fig. 4, Abs, [0168, 0171, 0111]) than that of the first color conversion pattern (4R in Fig. 9 and Fig. 1, [0167, 0086, 0089, 0091, 0099, 0104-0110]), and refractive index of the second fluorine layer (the portion of 12 below the 8G/4G in Fig. 9 and Fig. 1, [0166, 0168]) is lower than (Fig. 4, Abs, [0168, 0171, 0111]) that of the second color conversion pattern (4G in Fig. 9 and Fig. 1, [0167, 0086, 0089, 0091, 0099, 0104-0110]).

Re claim 6, Shibata also teaches that a third pixel area (8B in Fig. 9 and Fig. 1, [0167, 0086, 0091]) spaced from the first and second pixel areas (8R and 8G in Fig. 9 and Fig. 1, [0167, 0086, 0091]), a transparent layer (26 in Fig. 9, [0095]) in the first pixel area (8R in Fig. 9 and Fig. 1, [0167, 0086, 0091]), the second pixel area (8G in Fig. 9 and Fig. 1, [0167, 0086, 0091]) and the third pixel area (8B in Fig. 9 and Fig. 1, [0167, 0086, 0091]) to cover the first fluorine layer (the portion of 12 below the 8R/4R in Fig. 9 and Fig. 1, [0166, 0168]) and the second fluorine layer (the portion of 12 below the 8G/4G in Fig. 9 and Fig. 1, [0166, 0168]); a second base substrate (22 in Fig. 1and 9, [0167, 0092]) facing the first base substrate (3 in Fig. 9 and Fig. 1, [0167, 0086]); a thin film transistor (Fig. 1, [0096, 0093]) on the second base substrate (22 in Fig. 1and 9, [0167, 0092]); a liquid crystal layer (24 in Fig. 1, [0092]) between the first base substrate and the second base substrate (Fig. 1); and a backlight unit (10 in Fig. 1, [0089]) for emitting a blue light ([0089]), wherein the first color conversion pattern (4R in Fig. 9 and Fig. 1, [0167, 0086, 0089, 0091, 0099, 0104-0110]) comprises red quantum dot particles and/or red phosphor ([0167, 0086, 0089, 0091, 0099, 0104-0110]), and the second color conversion pattern (4G in Fig. 9 and Fig. 1, [0167, 0086, 0089, 0091, 0099, 0104-0110]) comprises green quantum dot particles and/or green phosphor ([0167, 0086, 0089, 0091, 0099, 0104-0110]). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Won, Bessho and Kitamura as applied to claim 1 above, and further in view of Jung (US 2019/0066545).
Re claim 2, Shibata does not teach that a hydrophobic layer on the partitioning wall pattern. 
Jung (US 2019/0066545) teaches that a hydrophobic layer (15 in Fig. 6-7, [0052, 0062]) on the partitioning wall pattern (17 in Fig. 6-7, [0052, 0062]).	
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a hydrophobic layer on the partitioning wall pattern as taught by Jung (US 2019/0066545) for the system of Shibata in view of Won, Bessho and Kitamura since this would help to increase an adhesive force of the partitioning wall pattern, prevent the partitioning wall pattern from being formed abnormally and lost when patterning the partitioning wall pattern, thereby increasing productivity (Jung (US 2019/0066545), [0335, 0011]).

Re claim 3, Shibata does not teach that the upper surface of at least one of the first and second fluorine layers is higher than an upper surface of the hydrophobic layer on the partitioning wall pattern. As stated in the rejection of claim 1, Shibata in view of Won, Bessho and Kitamura already teaches that the upper surface of at least one of the first and second fluorine layers is higher than the upper surface of the partitioning wall pattern.
Jung (US 2019/0066545) teaches that an upper surface of the hydrophobic layer (15 in Fig. 6-7, [0052, 0062]) on the partitioning wall pattern is coplanar with (Fig. 6-7, the left/right side surface of 15 in Fig. 6-7 is coplanar with the left/right side surface of 17 in Fig. 6-7 after the device in Fig. 6-7 is rotated 90 degree) the upper surface of the partitioning wall pattern (17 in Fig. 6-7, [0052, 0062])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements above as taught by Jung (US 2019/0066545) for the system of Shibata in view of Won, Bessho and Kitamura such that in the system of Shibata in view of Won, Bessho and Kitamura, an upper surface of the hydrophobic layer on the partitioning wall pattern is coplanar with the upper surface of the partitioning wall pattern, therefore, the upper surface of at least one of the first and second fluorine layers is higher than the upper surface of the partitioning wall pattern. The motivation is to increase an adhesive force of the partitioning wall pattern, prevent the partitioning wall pattern from being formed abnormally and lost when patterning the partitioning wall pattern, thereby increasing productivity (Jung (US 2019/0066545), [0335, 0011]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Won, Bessho and Kitamura as applied to claim 1 above, and further in view of Jung (US 2012/0293748).
Re claim 7, Shibata also teaches that a polarizer (27 in Fig. 9, [0092]) on the transparent layer (26 in Fig. 9, [0095]); and an insulation layer (6 in Fig. 9, [0112]) on the polarizer (27 in Fig. 9, [0092]). Shibata does not teach that the polarizer is a wire grid polarizer.
Jung (US 2012/0293748) teaches that the polarizer (255 in Fig. 8, [0029, 0085-0089]) is a wire grid polarizer ([0029, 0085-0089])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that the polarizer is a wire grid polarizer as taught by Jung (US 2012/0293748) for the system of Shibata in view of Won, Bessho and Kitamura since this would help to reduce the overall thickness of the liquid crystal display (Jung et al. (US 2012/0293748), [0089]).

Re claim 8, Shibata also teaches that a first color filter (11R in Fig. 9 and Fig. 1, [0099]) between the first color conversion pattern (4R in Fig. 9 and Fig. 1, [0167, 0086, 0089, 0091, 0099, 0104-0110]) and the first base substrate (3 in Fig. 9 and Fig. 1, [0167, 0086]); and a second color filter (11G in Fig. 9 and Fig. 1, [0099]) between the second color conversion pattern (4G in Fig. 9 and Fig. 1, [0167, 0086, 0089, 0091, 0099, 0104-0110]) and the first base substrate (3 in Fig. 9 and Fig. 1, [0167, 0086]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Won, Bessho and Kitamura as applied to claim 1 above, and further in view of Eida (US 2008/0036367).
Re claim 9, Shibata teaches that the first fluorine layer (the portion of 12 below the 8R/4R in Fig. 9 and Fig. 1, [0166, 0168]) comprises fluorine and/or fluoropolymer ([0168]). Shibata does not teach that the first color conversion pattern further comprises epoxy and/or epoxy-acrylate. 
Eida teaches that (Fig. 4, [0087-0088]) the first color conversion pattern ([0230-0231, 0087]) further comprises epoxy and/or epoxy-acrylate ([0230]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that the first color conversion pattern further comprises epoxy and/or epoxy-acrylate as taught by Eida for the system of Shibata in view of Won, Bessho and Kitamura since this would help to manufacture the color conversation pattern at low cost by a simple screen printing process (Eida, [0050, 0231]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Won, Bessho and Kitamura as applied to claim 1 above, and further in view of Wakui (US 2017/0250320).
Re claim 10, Shibata teaches that the first color conversion pattern (4R in Fig. 9 and Fig. 1, [0167, 0086, 0089, 0091, 0099, 0104-0110]) and the first fluorine layer (the portion of 12 below the 8R/4R in Fig. 9 and Fig. 1, [0166, 0168]) are in one unit (Fig. 9), the one unit (Fig. 9) has a first portion (4R in Fig. 9 and Fig. 1, [0167, 0086, 0089, 0091, 0099, 0104-0110]) which is closer to (Fig. 9) the first base substrate (3 in Fig. 9 and Fig. 1, [0167, 0086]) and a second portion (the portion of 12 below the 8R/4R in Fig. 9 and Fig. 1, [0166, 0168]) which is further (Fig. 9) from the first base substrate (3 in Fig. 9 and Fig. 1, [0167, 0086]).  As stated in the rejection of the claim 1, Shibata et al. in view of Won et al. already teach that a content of fluorine and/or fluoropolymer in the second portion is larger than that in the first portion. Shibata et al. does not teach that the one unit is one layer whose boundary is unclear. 
Wakui teaches that (Fig. 1, Abs, [0109, 0070]) a color conversion pattern (Fig. 1, abs, [0109, 0070]) and a fluorine layer (Fig. 1, [0070], Abs) are in the one layer/unit (Fig. 1, [0070], Abs) whose boundary is unclear (Fig. 1, [0070], Abs).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a color conversion pattern and a fluorine layer are in the one layer/unit whose boundary is unclear as taught by Wakui for the system of Shibata in view of Won, Bessho and Kitamura such that in the system of Shibata in view of Won, Bessho and Kitamura, the first color conversion pattern and the first fluorine layer are in one layer whose boundary is unclear since this would help to protect the fluorescent material and the fluorescent material undergoes less change in chromaticity under a high-temperature and high-humidity condition and are excellent in durability (Wakui, abs, [0070]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,670,901 in view of Bessho (US 2015/0323711) and Kitamura (US 5879586)
Re claim 1, claim 1 of Patent (US 10,670,901) recites a display apparatus (Line 1) , comprising: 
a first base substrate (Line 2); 
a partitioning wall pattern between a first pixel area and a second pixel area and on the first base substrate (Lines 3-4); 
a first color conversion pattern in the first pixel area and comprising quantum dot particles and/or phosphor (Lines 5-6); 
a first fluorine layer directly on and covering  the first color conversion pattern, a fluorine content of the first fluorine layer being higher than that of the first color conversion pattern (Lines 7-9 and the page of “Certificate of Correction”); 
a second color conversion pattern in the second pixel area and comprising quantum dot particles and/or phosphor (Lines 10-11).
Claim 1 of Patent (US 10,670,901) lacks a second fluorine layer on the second color conversion pattern and spaced apart from the first fluorine layer, a fluorine content of the second fluorine layer being higher than that of the second color conversion pattern, wherein an upper surface of at least one of the first and second fluorine layers is higher than an upper surface of the partitioning wall pattern.
Bessho teaches that (Fig. 12-14, [0265-0297]) a second fluorine layer (the portions of 101 corresponding to 53 in Fig. 13-14, [0238, 0165, 0275-0276]) on a second color conversion pattern (53 in Fig. 13-14, [0165]) and spaced apart from a first fluorine layer (the portions of 101 corresponding to 52 in Fig. 13-14, [0238, 0165, 0275-0276]), and an upper surface of at least one of the first and second fluorine layers (the portions of 101 corresponding to 52 or 53 in Fig. 13-14, [0238, 0165, 0275-0276]) is higher than (Fig. 13-14, the left/right side surface of the portions of 101 corresponding to 52 or 53 in Fig. 13-14 is higher than the left/right side surface of 121/81 in Fig. 13-14 after the device 130/140 in Fig. 13-14 is rotated 90 degree) an upper surface of a partitioning wall pattern (the wall pattern corresponding to 121 and/or 81 in Fig. 13-14, Fig. 9, [0265].
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements above as taught by Bessho for the system of Claim 1 of Patent (US 10,670,901) such that in the system of Claim 1 of Patent (US 10,670,901), a second fluorine layer on the second color conversion pattern and spaced apart from the first fluorine layer, and an upper surface of at least one of the first and second fluorine layers is higher than an upper surface of the partitioning wall pattern. The motivation is the contrast of a display can be improved (Bessho, [0275-0276]).
Kitamura teaches that the fluorine content of a second color conversion pattern (Col.3, Lines 46-61, Col. 7, Lines 31-46, Table. 2, Col. 7-20) is essentially zero (Table. 2, Col. 7-20, Col.3, Lines 46-61, Col. 7, Lines 31-46).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that the fluorine content of a second color conversion pattern is essentially zero as taught by Kitamura for the system of Claim 1 of Patent (US 10,670,901) in view of Bessho such that in the system of Claim 1 of Patent (US 10,670,901) in view of Bessho, the fluorine content of a second color conversion pattern is essentially zero, therefore fluorine content of the second fluorine layer being higher than that of the second color conversion pattern. The motivation is to obtain phosphor emitting high-luminance green light (Kitamura, Col.3, Lines 60-61, Col. 7, Lines 45-46).

Re claims 2 and 4-10, Claim 1 of Patent (US 10,670,901) in view of in view of Bessho and Kitamura teaches the display apparatus as recited above in claim 1. Claims 2 and 4-10 of Patent (US 10,670,901) also recites the claims 2-9 of the instant application, respectively.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,670,901 in view of Bessho and Kitamura as applied to claim 2 above, and further in view of Jung (US 2019/0066545).
Re claim 3, As stated in the rejection of claim 1, claim 1 of U.S. Patent No. 10,670,901 in view of Bessho and Kitamura already teaches that the upper surface of at least one of the first and second fluorine layers is higher than the upper surface of the partitioning wall pattern.
Jung (US 2019/0066545) teaches that an upper surface of the hydrophobic layer (15 in Fig. 6-7, [0052, 0062]) on the partitioning wall pattern is coplanar with (Fig. 6-7, the left/right side surface of 15 in Fig. 6-7 is coplanar with the left/right side surface of 17 in Fig. 6-7 after the device in Fig. 6-7 is rotated 90 degree) the upper surface of the partitioning wall pattern (17 in Fig. 6-7, [0052, 0062])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements above as taught by Jung (US 2019/0066545) for the system of claim 2 of U.S. Patent No. 10,670,901 in view of Bessho and Kitamura such that in the system of claim 2 of U.S. Patent No. 10,670,901 in view of Bessho and Kitamura, an upper surface of the hydrophobic layer on the partitioning wall pattern is coplanar with the upper surface of the partitioning wall pattern, therefore, the upper surface of at least one of the first and second fluorine layers is higher than the upper surface of the partitioning wall pattern. The motivation is to increase an adhesive force of the partitioning wall pattern, prevent the partitioning wall pattern from being formed abnormally and lost when patterning the partitioning wall pattern, thereby increasing productivity (Jung (US 2019/0066545), [0335, 0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871